Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 1 of 18. PageID #: 10434




                    Exhibit A
     Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 2 of 18. PageID #: 10435




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

     DIGITAL MEDIA SOLUTIONS, LLC                    )       CASE NO. 1:19-cv-145
                                                     )
                             Plaintiff,              )
                                                     )       JUDGE DAN AARON POLSTER
                                                     )

                 v.                                  )       MAGISTRATE JUDGE
                                                     )       THOMAS M. PARKER

     SOUTH UNIVERSITY OF OHIO, LLC,                  )
     et al.                                          )
                                                     )
                             Defendants.             )



DECLARATION OF KIMBERLY MILBRANDT IN SUPPORT OF MOTION TO INTERVENE

     I, Kimberly Milbrandt, pursuant to 28 U.S.C. § 1746, hereby declare:

            1.        I am an intervening party in the above-captioned case.

            2.        I was a third-year student at the Georgia School of Clinical Psychology at Argosy

     University’s Atlanta Campus, when it closed in March 2019.

            3.        I have retained the National Student Legal Defense Network (NSLDN) to

     represent me for the purposes of intervening in the Receivership to find out what happened to

     my training and academic files after my school closed and to advocate for actions on the part

     of the Receiver that will help myself and other students locate their missing files or ameliorate

     the harm caused by their loss or destruction.

            4.        My third-year cohort-mates selected me to represent their interests in obtaining

     the files that remain in the Receiver’s possession and establishing a process for those whose

     files were destroyed to create as complete a record as possible of the work they did in the


                                                         1
Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 3 of 18. PageID #: 10436



school’s psychology program. I have also been delegated by the student body to explore legal

options regarding our missing records. In that capacity, I have communicated with the Court,

developed the relationship with NSLDN, and provided information and documents to NSLDN

to assist their representation.

        5.      Because Argosy’s Atlanta Campus closed before the Clinical Psychology

program established an articulation agreement with another degree-granting institution, our

training and academic files were not transferred to another school.

        6.      I need my training and academic files for my transferee Clinical Psychology

program at the Chicago School of Professional Psychology’s Washington D.C. Campus, to apply

for post-doctoral internships, and to get my license, so I can start the career I have spent many

years and thousands of dollars working towards.

        7.      Our academic files contain documents we need for post-doctoral internships and

for licensure. These documents include: clinical competency exam results, professor evaluations

about students’ progress, and clinical research project (dissertation) defense paperwork.

        8.      I have learned from some of my classmates who transferred to National Louis

University (NLU) that they are having difficulty registering for courses and receiving proper

clinical training placements without the evaluations contained in their academic files, because of

issues with NLU’s accreditation status.

        9.      Similarly, my training director at the Chicago School of Professional

Psychology’s D.C. Campus has expressed concerns about not having my academic file, as the

absence of the documents in the file affects the school’s accreditation status.

        10.     I have been trying to obtain my files from the Receiver since March 25, 2019.

        11.     For weeks, I was told by the Receiver and his employees that our training and

academic files were being sent to Cleveland for storage, my name would be added to a list of


                                                 2
Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 4 of 18. PageID #: 10437



students whose files needed to be pulled, and they would contact me when my files were located.

        12.    On May 3, 2019, after weeks of emailing with several of the Receiver’s

employees without receiving any updates about the location of my files or when I would be able

to obtain them, I wrote an email to Judge Parker asking him to help me and my classmates get

our files from the Receiver.

        13.    On May 29, 2019, I learned that some files were destroyed.

        14.    After learning that some files were destroyed and attempting to get more

information about the destruction from the Receiver, I wrote another email to this Court

explaining that some students’ files had been destroyed and asking for further assistance in

resolving this matter.

        15.    On June 3, 2019, this Court issued an order requiring the Receiver to file a report

explaining the destruction of the files.

        16.    The Receiver’s report was submitted on June 4, 2019. The report confirmed that

all the files contained on the first floor of the Argosy Georgia Campus facility were destroyed.

According to the Report, the destroyed records contained the files for thirty-three psychology

students.

        17.    The Receiver’s report also stated that the records contained on the third floor of

the facility survived.

        18.    At the time Argosy closed, approximately 70 students were enrolled in the

Clinical Psychology program at the Georgia Campus, meaning up to half the student body’s files

could remain intact.

        19.    The report also suggested that students could replicate most of their academic and

training files via electronically stored records. This is not accurate, as I have previously

explained to the Receiver.


                                                 3
Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 5 of 18. PageID #: 10438



       20.     On June 10, 2019, NSLDN reached out to the Receiver’s counsel in an attempt to

reach a collaborative resolution for the problems created by the destruction of the files.

According to NSLDN, the Receiver agreed to take some steps on behalf of myself and other

students who NSLDN represents but would not agree to take actions on behalf of our classmates,

who have delegated us to advocate on their behalf.

       21.     Argosy’s closing significantly derailed my education. The failure to obtain my

training and academic files, or recreate them to the fullest extent possible, in a prompt manner

will further interfere with my education and the career plans I have dedicated a great deal of time

and money towards pursuing.

       22.     I declare under penalty of perjury that foregoing is true and correct.




                                                                        _____________________

                                                                           Kimberly Milbrandt



    Executed on June _20_ , 2019




                                                 4
  Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 6 of 18. PageID #: 10439




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC                  )         CASE NO. 1:19-cv-145
                                               )
                         Plaintiff,            )
                                               )         JUDGE DAN AARON POLSTER
                                               )

             v.                                )         MAGISTRATE JUDGE
                                               )         THOMAS M. PARKER

 SOUTH UNIVERSITY OF OHIO, LLC,                )
 et al.                                        )
                                               )
                         Defendants.           )



DECLARATION OF SARAH WATTS IN SUPPORT OF MOTION TO INTERVENE

 I, Sarah Watts, pursuant to 28 U.S.C. § 1746, hereby declare:

        1.        I am an intervening party in the above-captioned case.

        2.        I was a fourth-year student at the Georgia School of Clinical Psychology at Argosy

 University’s Atlanta Campus, when it closed in March 2019.

        3.        I have retained the National Student Legal Defense Network (NSLDN) to

 represent me for the purposes of intervening in the Receivership to find out what happened to

 my academic file after my school closed and to advocate for actions on the part of the

 Receiver that will help myself and other students locate their missing files or ameliorate the

 harm caused by their loss or destruction.

        4.        My fourth-year cohort-mates selected me to represent their interests in obtaining

 the files that remain in the Receiver’s possession and establishing a process for those whose

 files were destroyed to create as complete a record as possible of the work they did in the


                                                   1
Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 7 of 18. PageID #: 10440



school’s psychology program.

        5.     Because Argosy’s Atlanta Campus closed before the Clinical Psychology

program established an articulation agreement with another degree-granting institution, our

training and academic files were not transferred to another school.

        6.     By sheer luck, on April 5, 2019, the Receiver permitted me to obtain my training

file from Craig Scott, the man that was assigned to box up all the files. However, I am still

missing my academic file.

        7.     After obtaining my training file, I created a table of contents, attached as Exhibit

1 to this declaration, listing the documents in my file to help my classmates determine which

records they were missing.

        8.     Because Argosy certified that I was academically qualified to participate in an

internship before it closed, I have been allowed to finish my last few classroom credits at the

Chicago School of Professional Psychology’s Washington D.C. Campus.

        9.     Although I will be starting my internship when I finish my final classroom

credits, I still need my academic file to get licensed, so I can start the career I have spent many

years and thousands of dollars working towards.

        10.    After picking up my file on April 5, 2019, I reached out to Cheri Tate, the

Receiver’s employee who had helped me obtain my file from Craig Scott, asking her to follow-

up with me when the files arrived in Cleveland for storage, so I could help my classmates obtain

their files.

        11.    Ms. Tate told me she did not know when the files would be shipped.

        12.    On April 9, 2019, I once again followed-up with Ms. Tate to see if the files had

been shipped and determine whether a process had been established for my classmates to obtain




                                                 2
Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 8 of 18. PageID #: 10441



their files.

        13.     Ms. Tate responded on April 10, 2019. She told me that the files had not been

shipped yet, but there was no one on site to hand them out to students. She also informed me that

she had been in touch with several students, and when the files reached the Receiver’s office she

would look for their files.

        14.     On May 3, 2019, after weeks of not hearing from the Receiver, I emailed the

Court to explain that we still had not obtained our files and ask for help in resolving the matter.

        15.     On May 8, 2019, one of the Receiver’s employees, Anne Dean, emailed me

explaining that the Court had forwarded her my email and informing me that she would be my

designated contact moving forward. She told me she was looking into the matter, but that she

wanted to schedule a time to speak with me about it the following day.

        16.     Despite me following up with my availability to speak with her, Anne Dean never

called me.

        17.     On June 3, 2019, this Court issued an order requiring the Receiver to file a report

explaining the destruction of the files.

        18.     The Receiver’s report was submitted on June 4, 2019. The report confirmed that

all the files contained on the first floor of the Argosy Georgia Campus facility were destroyed.

According to the Report, the destroyed records contained the files for thirty-three psychology

students.

        19.     The Receiver’s report also stated that the records contained on the third floor of

the facility survived.

        20.     At the time Argosy closed, approximately 70 students were enrolled in the

Clinical Psychology program at the Georgia Campus, meaning up to half the student body’s files

could remain intact.


                                                 3
Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 9 of 18. PageID #: 10442



       21.     The report also suggested that students could replicate most of their academic and

training files via electronically stored records. This is not accurate, as some of my classmates

have previously explained to the Receiver.

       22.     The non-existence of electronic versions of our academic and training files is

particularly problematic for fifth year students, as the online system was not available for the first

few years we were enrolled in the Clinical Psychology program.

       23.     Additionally, the electronic records that are available do not include records of the

clinical work we have completed on campus, which is a major component of our work product as

students.

       24.     On June 10, 2019, NSLDN reached out to the Receiver’s counsel in an attempt to

reach a collaborative resolution for the problems created by the destruction of the files.

According to NSLDN, the Receiver agreed to take some steps on behalf of myself and other

students who NSLDN represents but would not agree to take actions on behalf of our classmates,

who have delegated us to advocate on their behalf.

       25.     Argosy’s closing significantly derailed my education. The failure to obtain my

academic file, or recreate it to the fullest extent possible, in a prompt manner will further

interfere with my education and the career plans I have dedicated a great deal of time and money

towards pursuing.

       26.     I declare under penalty of perjury that foregoing is true and correct.



                                                                         __________________

                                                                         Sarah Watts



                     19 , 2019
    Executed on June __


                                                 4
Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 10 of 18. PageID #: 10443




                      Exhibit 1
 Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 11 of 18. PageID #: 10444



Documents in Training File:

 Therapy Practicum – Seminar Leader Fall and     Signed by Therapy Practicum Seminar
 Final Project Evaluation                        Professor
 Therapy Practicum Site Supervisor Evaluation    Signed by Therapy Practicum Site Supervisor
 – Spring 2018                                   (Time2Track)
 Student Record Review Sheet – 2019              We filled out his form for Manulkin to write
 Internship Applicant                            our DOT statement in the APPI
 Internship Readiness Form: 2019 Class           We filled out his form to make sure we were
 (Entered program Fall 2015)                     ready for internship
 Practicum Individual Field Training             Signed by Student, Practicum Site Supervisor,
 Agreement – Fall 2018 – Summer 2019             and Manulkin
 Practicum Individual Field Training – Fall      Signed by Student, Practicum Site Supervisor,
 2017-Summer 2019                                and Manulkin
 An email from Melissa About Therapy             An email Melissa sent on Jan 18, 2017
 Practicum Assignments and Instructions for
 Therapy Practicum Placement
 Clinical Training Advisement Form (Fall 2017    The form we filled out listing preferences for
 Placement)                                      Therapy Practicum sites.
                                                 Signed by Student, Advisor, and Manulkin
 Therapy Practicum Readiness Checklist (Fall     Checklist of completed courses signed by
 2017 Placement                                  Student and Advisor
 CV                                              Your CV (You should have this)
 Practicum Individual Field Training             Signed by Student, Practicum Site Supervisor,
 Agreement (Fall 2016-Summer 2017)               and Manulkin
 Practicum Interview Outcome Form: Fall          Just saying if we excepted or declined
 2016                                            Diagnostic Practicum Externship Offers
 An email from Melissa About Diagnostic          An email Melissa sent on Jan 29, 2016
 Practicum Assignments and Instructions for
 Therapy Practicum Placement
 Clinical Training Advisement Form               The form we filled out listing preferences for
                                                 Diagnositc Practicum sites.
                                                 Signed by Student, Advisor, and Manulkin
 Diagostic Practicum Readiness Checklist (Fall   Checklist of Completed courses signed by
 2016 placement)                                 student and advisor
 Grading Checklist for Spring 2018 Practicum     Checklist done by Seminar Leader
 Therapy Site Supervisor Evaluation Form         Therapy Site Supervisor (Time 2 Track)
 Therapy Practicum Seminar Leader Fall and       Signed by Seminar Leader
 Final Project Evaluation (Spring 2018)
 Activity Summary – For therapy Practicum        Time 2 Track
 Grading Checklist for Fall 2017 Practicum       Checklist done by Seminar Leader
 Official Practicum Grade Sheet – Fall 2017      Signed by Instructor, Giving us a PR.
Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 12 of 18. PageID #: 10445



Therapy Practicum Site Supervisor Evaluation   Time 2 Track
– Fall 2017
Therapy Practicum Seminar Leader Fall and      Evaluation Signed by Therapy Seminar
Final Project Evaluation – Fall 2017           Professor
Practicum Site Mid-Year Evaluation Form        It was an evaluation we filled out about our
(2017-2018 academic year)                      Therapy Practicum Site
Change of Grade Form for Clinical Practicum    You may not have this it is from Dr. Muskat
                                               to change my grade from PR to CR
Grading Checklist for Spring 2017 Practicum    A checklist filled out by Melissa to make sure
                                               we had everything
Diagnostic/Master’s Practicum Site             Time 2 Track
Supervisor Evaluation (Spring 2017)
Diagnostic Practicum Seminar Leader DPCE       Signed by Seminar Leader
Evaluation Spring 2017
Activity Summary – Diagnostic Practicum        Time 2 Track
Grading Checklist for Fall 2016 Practicum      Checklist filled out by Melissa to make sure
                                               we had everything
Student Rotation Evaluation (Fall 2016)        Time2Track
Diagnostic Practicum Seminar Leader DPCE       Evaluation completed by Diagnostic Seminar
Evaluation                                     Professor
 Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 13 of 18. PageID #: 10446




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC                    )       CASE NO. 1:19-cv-145
                                                 )
                         Plaintiff,              )
                                                 )       JUDGE DAN AARON POLSTER
                                                 )

             v.                                  )       MAGISTRATE JUDGE
                                                 )       THOMAS M. PARKER

 SOUTH UNIVERSITY OF OHIO, LLC,                  )
 et al.                                          )
                                                 )
                         Defendants.             )



DECLARATION OF ASHLEY YORK IN SUPPORT OF MOTION TO INTERVENE

 I, Ashley M. York, pursuant to 28 U.S.C. § 1746, hereby declare:

        1.        I am an intervening party in the above-captioned case.

        2.        I was a second-year student at the Georgia School of Clinical Psychology at Argosy

 University’s Atlanta Campus, when it closed in March 2019.

        3.        I have retained the National Student Legal Defense Network (NSLDN) to

 represent me for the purposes of intervening in the Receivership to find out what happened to

 my training and academic files after my school closed and to advocate for actions on the part

 of the Receiver that will help myself and other students locate their missing files or ameliorate

 the harm caused by their loss or destruction.

        4.        My second-year cohort-mates selected me to represent their interests in

 obtaining the files that remain in the Receiver’s possession and establishing a process for those



                                                     1
Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 14 of 18. PageID #: 10447



whose files were destroyed to create as complete a record as possible of the work they did in

the school’s psychology program.

       5.      Because Argosy’s Atlanta Campus closed before the Clinical Psychology

program established an articulation agreement with another degree-granting institution, our

training and academic files were not transferred to another school.

        6.     I need my training and academic files for my transferee Clinical Psychology

program at the Chicago School of Professional Psychology’s Chicago Campus, to apply for post-

doctoral internships, and to get my license, so I can start the career I have spent many years and

thousands of dollars working towards.

        7.     On May 29, 2019, I learned that some files were destroyed.

        8.     On June 3, 2019, this Court issued an order requiring the Receiver to file a report

explaining the destruction of the files.

        9.     The Receiver’s report was submitted on June 4, 2019. The report confirmed that

all the files contained on the first floor of the Argosy Georgia Campus facility were destroyed.

According to the Report, the destroyed records contained the files for thirty-three psychology

students.

        10.    The Receiver’s report also stated that the records contained on the third floor of

the facility survived.

        11.    At the time Argosy closed, approximately 70 students were enrolled in the

Clinical Psychology program at the Georgia Campus, meaning up to half the student body’s files

could remain intact.

        12.    The report also suggested that students could replicate most of their academic and

training files via electronically stored records. This is not accurate, as some of my classmates

have previously explained to the Receiver.


                                                2
Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 15 of 18. PageID #: 10448



       13.     On June 10, 2019, NSLDN reached out to the Receiver’s counsel in an attempt to

reach a collaborative resolution for the problems created by the destruction of the files.

According to NSLDN, the Receiver agreed to take some steps on behalf of myself and other

students who NSLDN represents but would not agree to take actions on behalf of our classmates,

who have delegated us to advocate on their behalf.

       14.     Argosy’s closing significantly derailed my education. The failure to obtain my

training and academic files, or recreate them to the fullest extent possible, in a prompt manner

will further interfere with my education and the career plans I have dedicated a great deal of time

and money towards pursuing.

       15.     I declare under penalty of perjury that foregoing is true and correct.



                                                                        ______________

                                                                        Ashley M. York



    Executed on June 20, 2019




                                                 3
 Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 16 of 18. PageID #: 10449




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC                     )       CASE NO. 1:19-cv-145
                                                 )
                         Plaintiff,              )
                                                 )       JUDGE DAN AARON POLSTER
                                                 )

             v.                                  )       MAGISTRATE JUDGE
                                                 )       THOMAS M. PARKER

SOUTH UNIVERSITY OF OHIO, LLC,                   )
et al.                                           )
                                                 )
                         Defendants.             )



DECLARATION OF BRANDY CHANDLER IN SUPPORT OF MOTION TO INTERVENE

 I, Brandy Chandler, pursuant to 28 U.S.C. § 1746, hereby declare:

        1.        I am an intervening party in the above-captioned case.

        2.        I was a fourth-year student at the Georgia School of Clinical Psychology at Argosy

 University’s Atlanta Campus, when it closed in March 2019.

        3.        I have retained the National Student Legal Defense Network (NSLDN) to

 represent me for the purposes of intervening in the Receivership to find out what happened to

 my training and academic files after my school closed and to advocate for actions on the part

 of the Receiver that will help myself and other students locate their missing files or ameliorate

 the harm caused by their loss or destruction.

        4.        My fourth-year cohort-mates selected me to represent their interests in obtaining

 the files that remain in the Receiver’s possession and establishing a process for those whose

 files were destroyed to create as complete a record as possible of the work they did in the


                                                     1
Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 17 of 18. PageID #: 10450



school’s psychology program.

        5.     Because Argosy’s Atlanta Campus closed before the Clinical Psychology

program established an articulation agreement with another degree-granting institution, our

training and academic files were not transferred to another school.

        6.     Because Argosy certified that I was academically qualified to participate in an

internship before it closed, I have been allowed to finish my last few classroom credits at the

Chicago School of Professional Psychology’s Washington D.C. Campus.

        7.     Although I will be starting my internship when I finish my final classroom

credits, I still need my training and academic file to get licensed, so I can start the career I have

spent many years and thousands of dollars working towards.

        8.      I have been trying to obtain my files from the Receiver since April 10, 2019.

        9.      For weeks, I was told by the Receiver and his employees that our training and

academic files were being sent to Cleveland for storage, my name would be added to a list of

students whose files needed to be pulled, and they would contact me when my files were located.

        10.     On June 3, 2019, this Court issued an order requiring the Receiver to file a report

explaining the destruction of the files.

        11.     The Receiver’s report was submitted on June 4, 2019. The report confirmed that

all the files contained on the first floor of the Argosy Georgia Campus facility were destroyed.

According to the Report, the destroyed records contained the files for thirty-three psychology

students.

        12.     The Receiver’s report also stated that the records contained on the third floor of

the facility survived.

        13.     At the time Argosy closed, approximately 70 students were enrolled in the

Clinical Psychology program at the Georgia Campus, meaning up to half the student body’s files


                                                  2
Case: 1:19-cv-00145-DAP Doc #: 374-1 Filed: 06/21/19 18 of 18. PageID #: 10451



could remain intact.

       14.     The report also suggested that students could replicate most of their academic and

training files via electronically stored records. This is not accurate, as some of my classmates

have previously explained to the Receiver.

       15.     On June 10, 2019, NSLDN reached out to the Receiver’s counsel in an attempt to

reach a collaborative resolution for the problems created by the destruction of the files.

According to NSLDN, the Receiver agreed to take some steps on behalf of myself and other

students who NSLDN represents but would not agree to take actions on behalf of our classmates,

who have delegated us to advocate on their behalf.

       16.     Argosy’s closing significantly derailed my education. The failure to obtain my

training and academic files, or recreate them to the fullest extent possible, in a prompt manner

will further interfere with my education and the career plans I have dedicated a great deal of time

and money towards pursuing.

       17.     I declare under penalty of perjury that foregoing is true and correct.



                                                                        ___________________

                                                                        Brandy Chandler



    Executed on June _19_ , 2019




                                                 3
